Case 20-14179-VFP
 UNITED            Doc 68 Filed
         STATES BANKRUPTCY      03/13/20 Entered 03/13/20 18:22:50
                             COURT                                                                      Desc Main
 DISTRICT OF NEW JERSEY   Document    Page 1 of 19
 Caption in Compliance with D.N.J. LBR 9004-1(b)

 COLE SCHOTZ P.C.
 Court Plaza North
 25 Main Street
 P.O. Box 800                                                                  Order Filed on March 13, 2020
 Hackensack, New Jersey 07602-0800                                             by Clerk
 Michael D. Sirota, Esq.                                                       U.S. Bankruptcy Court
                                                                               District of New Jersey
 msirota@coleschotz.com
 David M. Bass, Esq.
 dbass@coleschotz.com
 Felice R. Yudkin, Esq.
 fyudkin@coleschotz.com
 (201) 489-3000
 (201) 489-1536 Facsimile

 Proposed Attorneys for Debtors
 and Debtors in Possession
 In re:                                                                Chapter 11
                                                                       Case No. 20-14179 (VFP)
 MODELL’S SPORTING GOODS, INC., et al.,                                Joint Administration Requested
                                                                       Hearing Date and Time:
                            Debtors.1                                  March 13, 2020, at 10:00 a.m. (EST)


             ORDER AUTHORIZING AND APPROVING PROCEDURES FOR
          REJECTION OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

    The relief set forth on the following pages, numbered two (2) through eight (8), is hereby
ORDERED.




 DATED: March 13, 2020




          1
            The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal tax identification
number, as applicable, are as follows: Modell’s Sporting Goods, Inc. (9418), Modell’s II, Inc. (9422), Modell’s NY
II, Inc. (9434), Modell’s NJ II, Inc. (9438), Modell’s PA II, Inc. (9426), Modell’s Maryland II, Inc. (9437), Modell’s
VA II, Inc. (9428), Modell’s DE II, Inc. (9423), Modell’s DC II, Inc. (9417), Modell’s CT II, Inc. (7556), MSG
Licensing, Inc. (8971), Modell’s NH, Inc. (4219), Modell’s Massachusetts, Inc. (6965) and Modell’s Online, Inc.
(2893). The Debtors’ corporate headquarters is located at 498 Seventh Avenue, 20 th Floor, New York, New York
10018.



55008/0002-20009673v2
Case 20-14179-VFP                Doc 68      Filed 03/13/20 Entered 03/13/20 18:22:50                     Desc Main
                                            Document Page 2 of 19



Page (2)
Debtors:                      MODELL’S SPORTING GOODS, INC., et al.
Case No.                      20-14179 (VFP)
Caption of Order:             ORDER AUTHORIZING AND APPROVING PROCEDURES FOR
                              REJECTION OF EXECUTORY CONTRACTS AND UNEXPIRED
                              LEASES



          Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”), for entry of an order pursuant to sections 105(a), 365,

and 554 of title 11 of the United States Code (the “Bankruptcy Code”), and Rules 6006 and

9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) establishing

procedures for the rejection of executory contracts and unexpired leases and abandonment of

personal property as more fully set forth in the Motion; and the Court having jurisdiction to

decide the Motion and the relief requested therein in accordance with 28 U.S.C. §§ 157(a), (b)

and 1334(b); and consideration of the Motion and the relief requested therein being a core

proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court pursuant to

28 U.S.C. §§ 1408 and 1409; and notice of the Motion having been given as provided in the

Motion; and such notice having been adequate and appropriate under the circumstances; and it

appearing that no other notice of Motion need be provided; and the Court having held a hearing

to consider the relief requested in the Motion (the “Hearing”); and upon the Declaration of

Robert J. Duffy in Support of Debtors’ Chapter 11 Petitions and First Day Pleadings; the record

of the Hearing, and all of the proceedings had before the Court; and the Court having found and

determined that the relief sought in the Motion and granted herein is in the best interests of the

Debtors, their respective estates and creditors and all parties in interest; that the legal and factual


          2
              Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the
Motion.



55008/0002-20009673v2
Case 20-14179-VFP          Doc 68     Filed 03/13/20 Entered 03/13/20 18:22:50            Desc Main
                                     Document Page 3 of 19



Page (3)
Debtors:                 MODELL’S SPORTING GOODS, INC., et al.
Case No.                 20-14179 (VFP)
Caption of Order:        ORDER AUTHORIZING AND APPROVING PROCEDURES FOR
                         REJECTION OF EXECUTORY CONTRACTS AND UNEXPIRED
                         LEASES



bases set forth in the Motion establish just cause for the relief granted herein; and after due

deliberation and sufficient cause appearing therefor,

         IT IS HEREBY ORDERED THAT:

         1.       The Motion is granted as set forth herein.

         2.       The following Rejection Procedures are authorized and approved:

                  (a)    Rejection Notice. The Debtors will file a notice (the “Rejection Notice”),
                         setting forth the proposed rejection of one or more Contracts and/or
                         Leases and will serve the Rejection Notice via overnight delivery service,
                         email, or fax on: (1) the non-Debtor counterparty (and its counsel, if
                         known) under the respective Contract or Lease at the notice address
                         specified in the applicable Lease or Contract (the “Counterparty”); (2)
                         with respect to real property Leases (“Real Property Leases”), any
                         known third party having an interest in personal property located at the
                         leased premises (the “Leased Premises”); (3) any party known to assert a
                         lien in any property subject to the rejected Contract or Lease; (4) counsel
                         for the administrative agent under the Debtors’ pre-petition revolving
                         credit facility, JPMorgan Chase Bank, N.A., c/o Daniel F. Fiorillo, Esq.
                         and Chad B. Simon, Esq., Otterbourg P.C.; (5) attorneys for the term agent
                         under the Debtors’ pre-petition term loan, Wells Fargo Bank, National
                         Association, c/o Steven E. Fox, Esq., Riemer & Braunstein LLP; (6)
                         counsel to any official committee appointed in these chapter 11 cases; and
                         (7) the Office of the United States Trustee for the District of New Jersey
                         (collectively, the “Rejection Notice Parties”).

                  (b)    Content of Rejection Notice. The Rejection Notice shall be substantially in
                         the form attached as Exhibit 1 to this Order. With respect to Real
                         Property Leases, the Rejection Notice shall set forth the following
                         information, to the best of the Debtors’ knowledge: (1) the street address
                         of the related real property; (2) the name and address of the landlord (the
                         “Landlord”); (3) the date on which the Debtors will vacate (or have
                         vacated) the Leased Premises; and (4) any personal property to be
                         abandoned at any Leased Premises. With respect to all other Contracts or



55008/0002-20009673v2
Case 20-14179-VFP         Doc 68     Filed 03/13/20 Entered 03/13/20 18:22:50              Desc Main
                                    Document Page 4 of 19



Page (4)
Debtors:                MODELL’S SPORTING GOODS, INC., et al.
Case No.                20-14179 (VFP)
Caption of Order:       ORDER AUTHORIZING AND APPROVING PROCEDURES FOR
                        REJECTION OF EXECUTORY CONTRACTS AND UNEXPIRED
                        LEASES



                        Leases to be rejected, the Rejection Notice shall set forth the following
                        information, to the best of the Debtors’ knowledge: (1) the name and
                        address of the Counterparty; and (2) a brief description of the Contract or
                        Lease to be rejected. All Rejection Notices will be accompanied by a copy
                        of the proposed order approving the rejection of the Contracts and/or
                        Leases set forth on the Rejection Notice (each such order, a “Rejection
                        Order”), substantially in the form attached to the Rejection Notice as
                        Exhibit A.

                  (c)   Objections. Should a party in interest object to the Debtors’ proposed
                        rejection of a Contract or Lease, such party must file and serve a written
                        objection (an “Objection”) so that such objection is filed with the Court
                        and actually received by the following parties no later than fourteen (14)
                        calendar days after the date the Rejection Notice is filed: (1) proposed
                        attorneys for the Debtors, Cole Schotz P.C., Court Plaza North, 25 Main
                        Street, Hackensack, New Jersey 07602, Attn: Michael D. Sirota, Esq. ,
                        David M. Bass and Felice R. Yudkin, Esq.; (2) Office of the United States
                        Trustee, One Newark Center, 1085 Raymond Boulevard, Suite 2100,
                        Newark, New Jersey 07102; (3) counsel for the administrative agent under
                        the Debtors’ pre-petition revolving credit facility, JPMorgan Chase Bank,
                        N.A., c/o Daniel F. Fiorillo, Esq. and Chad B. Simon, Esq., Otterbourg
                        P.C.; (4) counsel for the term agent under the Debtors’ pre-petition term
                        loan, Wells Fargo Bank, National Association, c/o Steven E. Fox, Esq.,
                        Riemer & Braunstein LLP; and (5) counsel to any official committee
                        appointed in these chapter 11 cases (collectively, the “Objection Notice
                        Parties”). Each Objection must state with specificity the ground for
                        objecting to the proposed rejection of the Contract or Lease and/or
                        abandonment of Remaining Property (as defined and discussed below), as
                        applicable.

                  (d)   Effects of Failing to File an Objection to a Rejection Notice. If no
                        Objection to a Rejection Notice is timely filed and served, the Debtors
                        may submit the Rejection Order to the Court, and the applicable Contract
                        or Lease shall be deemed rejected on the effective date set forth in the
                        Rejection Notice (the “Rejection Date”); provided, however, that the
                        Rejection Date for a Real Property Lease shall not be earlier than the later
                        of (i) the Rejection Date set forth in the Rejection Notice, (ii) the date the
                        Debtors relinquish control of the premises by notifying the affected


55008/0002-20009673v2
Case 20-14179-VFP         Doc 68     Filed 03/13/20 Entered 03/13/20 18:22:50             Desc Main
                                    Document Page 5 of 19



Page (5)
Debtors:                MODELL’S SPORTING GOODS, INC., et al.
Case No.                20-14179 (VFP)
Caption of Order:       ORDER AUTHORIZING AND APPROVING PROCEDURES FOR
                        REJECTION OF EXECUTORY CONTRACTS AND UNEXPIRED
                        LEASES



                        landlord in writing of the Debtors’ surrender of the premises and (A)
                        turning over keys, key codes, and security codes, if any, to the affected
                        landlord or (B) notifying the affected landlord in writing that the keys, ley
                        codes, and security codes, if any, are not available but the landlord may
                        rekey leased premises , or (iii) the Rejection Objection Deadline, with no
                        objections having been filed. Upon the Rejection Date, any personal
                        property or furniture, fixtures, and equipment (“Remaining Property”)
                        remaining on the Leased Premises shall be deemed abandoned by the
                        Debtors, and the Landlords may use or dispose of any Remaining
                        Property, in their sole discretion, free and clear of all liens, claims,
                        encumbrances, and interests, and without any notice or liability to the
                        Debtors and their estates and any third party and without waiver of any
                        claim the Landlords may have against the Debtors and their estates.

                  (e)   Effects of Filing an Objection to a Rejection Notice. If a timely Objection
                        to a Rejection Notice is filed and received in accordance with the
                        Rejection Procedures, the Debtors shall schedule a hearing on such
                        Objection and shall provide at least seven (7) days’ notice of such hearing
                        to the objecting party, any affected landlord and the Objection Notice
                        Parties. If the Court upholds the Debtors’ determination to reject the
                        applicable Contract or Lease, then the applicable Contract or Lease shall
                        be deemed rejected (i) as of the Rejection Date or (ii) as otherwise
                        determined by the Court as set forth in any order overruling such
                        Objection.

                  (f)   Consent Orders. Any Objection may be resolved without a hearing by an
                        order of the Court submitted on a consensual basis by the Debtors and the
                        objecting party.

                  (g)   Deadlines for Filing Claims. Claims arising out of the rejection of
                        Contracts or Leases must be filed on or before the later of (i) the deadline
                        for filing proofs of claims established by the Court in these chapter 11
                        cases or (ii) thirty (30) days after the date of entry of the applicable
                        Rejection Order. If no proof of claim is timely filed, such claimant shall
                        not be treated as a creditor with respect to such claims for voting on any
                        chapter 11 plan in these chapter 11 cases and shall be forever barred from
                        asserting a claim for rejection damages and from participating in any



55008/0002-20009673v2
Case 20-14179-VFP           Doc 68    Filed 03/13/20 Entered 03/13/20 18:22:50             Desc Main
                                     Document Page 6 of 19



Page (6)
Debtors:                 MODELL’S SPORTING GOODS, INC., et al.
Case No.                 20-14179 (VFP)
Caption of Order:        ORDER AUTHORIZING AND APPROVING PROCEDURES FOR
                         REJECTION OF EXECUTORY CONTRACTS AND UNEXPIRED
                         LEASES



                         distributions that may be made in connection with the Debtors’ bankruptcy
                         cases.

                  (h)    Treatment of Security Deposits. If the Debtors have deposited funds with a
                         Counterparty or Landlord as a security deposit or other arrangement, such
                         Counterparty or Landlord may not setoff or otherwise use such deposit
                         without the prior authority of this Court or agreement of the Debtors.

         3.       The form of Rejection Notice attached hereto as Exhibit 1 is hereby approved.

         4.       The Debtors are hereby authorized to execute and deliver all instruments and

documents, and take such other actions, as may be necessary or appropriate to implement and

effectuate the Rejection Procedures as approved by this Order.

         5.       Entry of this Order is without prejudice to the rights of the Debtors, including but

not limited to, the right to seek further, other, or different relief regarding any Contract or Lease

pursuant to, among other things, section 365 of the Bankruptcy Code.

         6.       All rights and defenses of the Debtors are preserved, including all rights and

defenses of the Debtors with respect to a claim for damages arising as a result of the rejection of

a Contract or Lease, including any right to assert an offset, recoupment, counterclaim or

deduction. In addition, nothing in this Order or the Motion shall limit the Debtors’ ability to

subsequently assert that any particular Contract or Lease is terminated and is no longer an

executory contract or unexpired lease.

         7.       Notwithstanding the relief granted herein and any actions taken hereunder,

nothing in the Motion or this Order shall constitute, nor is it intended to constitute: (1) an



55008/0002-20009673v2
Case 20-14179-VFP          Doc 68     Filed 03/13/20 Entered 03/13/20 18:22:50           Desc Main
                                     Document Page 7 of 19



Page (7)
Debtors:                 MODELL’S SPORTING GOODS, INC., et al.
Case No.                 20-14179 (VFP)
Caption of Order:        ORDER AUTHORIZING AND APPROVING PROCEDURES FOR
                         REJECTION OF EXECUTORY CONTRACTS AND UNEXPIRED
                         LEASES



admission as to the validity or priority or any claim against the Debtors; (2) a waiver of the

Debtors’ rights to dispute any claim; or (3) a rejection, assumption or assignment of any Contract

or Lease pursuant to section 365 of the Bankruptcy Code.

         8.       The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

         9.       Notwithstanding the entry of this Order, any objections to the Rejection

Procedures (an “Objection”) may be filed with the Court, with a copy to chambers, and served

upon (i) the proposed attorneys for the Debtors, Cole Schotz P.C., Court Plaza North, 25 Main

Street, P.O. Box 800, Hackensack, New Jersey 07602-0800 (Attn: Michael D. Sirota, Esq. and

Felice R. Yudkin, Esq.); (ii) the Office of the United States Trustee for Region 3, One Newark

Center, 1085 Raymond Boulevard, Suite 2100, Newark, New Jersey 07102; (iii) counsel for the

administrative agent under the Debtors’ pre-petition revolving credit facility, JPMorgan Chase

Bank, N.A., c/o Daniel F. Fiorillo, Esq. and Chad B. Simon, Esq., Otterbourg P.C.; and (iv)

counsel for the term agent under the Debtors’ pre-petition term loan, Wells Fargo Bank, National

Association, c/o Steven E. Fox, Esq., Riemer & Braunstein LLP so as to be received no later than

4:00 p.m. (Eastern Time) on March 30, 2020. In the event an Objection to the Rejection

Procedures is timely filed, the Court will hold a hearing to entertain such Objection on April 6,

2020 at 10:00 a.m. (Eastern Time).




55008/0002-20009673v2
Case 20-14179-VFP           Doc 68     Filed 03/13/20 Entered 03/13/20 18:22:50             Desc Main
                                      Document Page 8 of 19



Page (8)
Debtors:                 MODELL’S SPORTING GOODS, INC., et al.
Case No.                 20-14179 (VFP)
Caption of Order:        ORDER AUTHORIZING AND APPROVING PROCEDURES FOR
                         REJECTION OF EXECUTORY CONTRACTS AND UNEXPIRED
                         LEASES



         10.      This Court retains jurisdiction with respect to all matters arising from or related to

the enforcement and implementation of this Order.




55008/0002-20009673v2
Case 20-14179-VFP       Doc 68    Filed 03/13/20 Entered 03/13/20 18:22:50   Desc Main
                                 Document Page 9 of 19



                                       EXHIBIT 1

                                 Form of Rejection Notice




55008/0002-20009673v2
Case 20-14179-VFP             Doc 68     Filed 03/13/20 Entered 03/13/20 18:22:50                        Desc Main
                                        Document Page 10 of 19



COLE SCHOTZ P.C.
Court Plaza North
25 Main Street
P.O. Box 800
Hackensack, New Jersey 07602-0800
(201) 489-3000
(201) 489-1536 Facsimile
Michael D. Sirota, Esq.
msirota@coleschotz.com
David M. Bass, Esq.
dbass@coleschotz.com
Felice R. Yudkin, Esq.
fyudkin@coleschotz.com

Proposed Attorneys for Debtors
and Debtors in Possession

                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF NEW JERSEY

In re:
                                                              Chapter 11
MODELL’S SPORTING GOODS, INC., et al.,
                                                              Case No. 20-14179 (VFP)
                           Debtors.1
                                                              Joint Administration Requested

                             NOTICE OF REJECTION OF
                    EXECUTORY CONTRACTS AND UNEXPIRED LEASES

TO:      The Parties Identified on Schedule 1 Attached Hereto:

         PLEASE TAKE NOTICE that on [                                   ], 2020, the United States

Bankruptcy Court for the District of New Jersey (the “Bankruptcy Court”) entered an order

[Docket No. ___] (the “Rejection Procedures Order”) granting the Debtors’ Motion for Entry




         1
            The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal tax identification
number, as applicable, are as follows: Modell’s Sporting Goods, Inc. (9418), Modell’s II, Inc. (9422), Modell’s NY
II, Inc. (9434), Modell’s NJ II, Inc. (9438), Modell’s PA II, Inc. (9426), Modell’s Maryland II, Inc. (9437), Modell’s
VA II, Inc. (9428), Modell’s DE II, Inc. (9423), Modell’s DC II, Inc. (9417), Modell’s CT II, Inc. (7556), MSG
Licensing, Inc. (8971), Modell’s NH, Inc. (4219), Modell’s Massachusetts, Inc. (6965) and Modell’s Online, Inc.
(2893). The Debtors’ corporate headquarters is located at 498 Seventh Avenue, 20 th Floor, New York, New York
10018.



55008/0002-20009673v2
Case 20-14179-VFP        Doc 68    Filed 03/13/20 Entered 03/13/20 18:22:50             Desc Main
                                  Document Page 11 of 19



of an Order Authorizing and Approving Procedures for Rejection of Executory Contracts and

Unexpired Leases [Docket No. ___] (the “Motion”), approving certain procedures for the

rejection of executory contracts and unexpired leases of the Debtors.

         PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Rejection

Procedures Order, the above-captioned debtors and debtors in possession (collectively, the

“Debtors”) hereby provide notice of their intent to reject the Contracts and/or Leases identified

on Schedule 1 hereto (the “Contracts and Leases”).

         PLEASE TAKE FURTHER NOTICE that should you object to the Debtors’ rejection

of a Contract or Lease identified on Schedule 1 hereto, you must file and serve a written

objection on: (1) proposed attorneys for the Debtors, Cole Schotz P.C., Court Plaza North, 25

Main Street, Hackensack, New Jersey 07602, Attn: Michael D. Sirota, David Bass, and Felice

Yudkin; (2) Office of the United States Trustee, One Newark Center, 1085 Raymond Boulevard,

Suite 2100, Newark, New Jersey 07102, Attn: Mitchell B. Hausman and Peter J. D’Auria); (3)

counsel for the administrative agent under the Debtors’ pre-petition revolving credit facility,

JPMorgan Chase Bank, N.A., c/o Daniel F. Fiorillo, Esq. and Chad B. Simon, Esq., Otterbourg

P.C.; (4) counsel for the term agent under the Debtors’ pre-petition term loan, Wells Fargo Bank,

National Association, c/o Steven E. Fox, Esq., Riemer & Braunstein LLP; and (5) counsel to any

official committee appointed in these chapter 11 cases (collectively, the “Objection Notice

Parties”), so that such objection is filed with the Bankruptcy Court and received by the

Objection Notice Parties no later than [                      ], 2020, which is fourteen (14) days

after the date that the Debtors filed and served this Rejection Notice.

         PLEASE TAKE FURTHER NOTICE that absent an objection being filed and served

in compliance with the Rejection Procedures Order, the Rejected Contracts and Leases will be



                                                 2
55008/0002-20009673v2
Case 20-14179-VFP         Doc 68    Filed 03/13/20 Entered 03/13/20 18:22:50                Desc Main
                                   Document Page 12 of 19



rejected pursuant to section 365(a) of the Bankruptcy Code effective as of the date set forth on

Schedule 1 to this Rejection Notice (the “Rejection Date”) or, if no such date is set forth

therein, the Rejection Date shall be the later of (i) the date of this Rejection Notice; and (ii) the

date of surrender of the leased property.

         PLEASE TAKE FURTHER NOTICE that if an objection is timely filed and served on

the Objection Notice Parties as specified above, and cannot be resolved, the Debtors shall seek a

hearing on such objection and shall provide at least seven (7) days’ notice of such hearing to the

objecting party and the Objection Notice Parties. If such objection is overruled by the

Bankruptcy Court or withdrawn, the rejection of the Rejected Leases shall be deemed effective

(a) as of the Rejection Date, or (b) as otherwise determined by the Bankruptcy Court as set forth

in any order overruling such objection.

         PLEASE TAKE FURTHER NOTICE that pursuant to the terms of the Rejection

Procedures Order, if the Debtors have deposited monies with you as a security deposit or other

arrangement, you may not setoff, recoup or otherwise use such deposit without prior

authorization from the Bankruptcy Court.

         PLEASE TAKE FURTHER NOTICE that pursuant to the terms of the Rejection

Procedures Order, for any claim that you may assert against the Debtors as a result of the

rejection of any Rejected Contract or Lease, you must submit a proof of claim for damages

arising from such rejection on or before the later of (i) the deadline for filing proofs of claim

established by the Bankruptcy Court in the Debtors’ chapter 11 cases, or (ii) thirty (30) days after

the Rejection Date. If you do not timely file such proof of claim, you will not be treated as a

creditor with respect to such claim for voting on any chapter 11 plan in the Debtors’ chapter 11

cases and shall be forever barred from asserting a claim for rejection damages arising from the



                                                   3
55008/0002-20009673v2
Case 20-14179-VFP        Doc 68    Filed 03/13/20 Entered 03/13/20 18:22:50            Desc Main
                                  Document Page 13 of 19



rejection of the Rejected Contract and Leases or from participating in any distributions that may

be made in connection with these chapter 11 cases.

Dated: ______________, 2020

                                             Respectfully submitted,

                                             COLE SCHOTZ P.C.
                                             Proposed Attorneys for Debtors
                                             and Debtors in Possession


                                              /s/
                                             Michael D. Sirota
                                             David M. Bass
                                             Felice R. Yudkin
                                             Court Plaza North
                                             25 Main Street
                                             Hackensack, NJ 07601
                                             Telephone: (201) 489-3000
                                             Facsimile: (201) 489-1536
                                             Email: msirota@coleschotz.com
                                             dbass@coleschotz.com
                                             fyudkin@coleschotz.com




                                                4
55008/0002-20009673v2
Case 20-14179-VFP         Doc 68    Filed 03/13/20 Entered 03/13/20 18:22:50       Desc Main
                                   Document Page 14 of 19



                                         SCHEDULE 1

                                   REJECTION SCHEDULE

   Counterparty         Counterparty    Title/Description   Property to be    Rejection Date
                          Address            of Lease         Abandoned
                                                            (if applicable)




                                   PROPERTY TO BE ABANDONED

    Description of Property to be Abandoned        Counterparty to Personal Property Lease
                 (if applicable)                               (if applicable)




55008/0002-20009673v2
Case 20-14179-VFP       Doc 68    Filed 03/13/20 Entered 03/13/20 18:22:50   Desc Main
                                 Document Page 15 of 19



                         EXHIBIT A TO REJECTION NOTICE




55008/0002-20009673v2
Case 20-14179-VFP             Doc 68     Filed 03/13/20 Entered 03/13/20 18:22:50                        Desc Main
                                        Document Page 16 of 19




 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)

 COLE SCHOTZ P.C.
 Court Plaza North
 25 Main Street
 P.O. Box 800
 Hackensack, New Jersey 07602-0800
 Michael D. Sirota, Esq.
 msirota@coleschotz.com
 David M. Bass Esq.
 dbass@coleschotz.com
 Felice R. Yudkin, Esq.
 fyudkin@coleschotz.com
 (201) 489-3000
 (201) 489-1536 Facsimile

 Proposed Attorneys for Debtors
 and Debtors in Possession
 In re:

 MODELL’S SPORTING GOODS, INC., et al.,                                   Chapter 11
                                                                          Case No. 20-14179 (VFP)
                            Debtors.1                                     Joint Administration Requested


          ORDER APPROVING THE REJECTION OF CONTRACTS AND LEASES
          AND ABANDONMENT OF PROPERTY IN CONNECTION THEREWITH

    The relief set forth on the following pages, numbered two (2) through (4), is hereby
ORDERED.




          1
            The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal tax identification
number, as applicable, are as follows: Modell’s Sporting Goods, Inc. (9418), Modell’s II, Inc. (9422), Modell’s NY
II, Inc. (9434), Modell’s NJ II, Inc. (9438), Modell’s PA II, Inc. (9426), Modell’s Maryland II, Inc. (9437), Modell’s
VA II, Inc. (9428), Modell’s DE II, Inc. (9423), Modell’s DC II, Inc. (9417), Modell’s CT II, Inc. (7556), MSG
Licensing, Inc. (8971), Modell’s NH, Inc. (4219), Modell’s Massachusetts, Inc. (6965) and Modell’s Online, Inc.
(2893). The Debtors’ corporate headquarters is located at 498 Seventh Avenue, 20th Floor, New York, New York
10018.



55008/0002-20009673v2
Case 20-14179-VFP            Doc 68     Filed 03/13/20 Entered 03/13/20 18:22:50                      Desc Main
                                       Document Page 17 of 19



Page (2)
Debtors:                  MODELL’S SPORTING GOODS, INC., et al.
Case No.                  20-14179 (VFP)
Caption of Order:         ORDER APPROVING THE REJECTION OF CONTRACTS AND
                          UNEXPIRED LEASES AND ABANDONMENT OF PROPERTY IN
                          CONNECTION THEREWTIH



         Pursuant to and in accordance with the Order Establishing Procedures for the Rejection

of Executory Contracts and Unexpired Leases [Docket No. ___] (the “Rejection Procedures

Order”);2 and the Court having jurisdiction over this matter pursuant to 28 U.S.C. §157 and

1334; and it appearing that this matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2);

and it appearing that venue of these cases and this matter is proper pursuant to 28 U.S.C. §§ 1408

and 1409; and the Debtors having properly filed and served a “Notice of Rejection of Executory

Contracts and/or Unexpired Leases” [Docket No. ___] (the “Rejection Notice”) in accordance

with the terms of the Rejection Procedures Order in respect of the rejection of the executory

contracts (the “Contracts”) and/or unexpired leases (the “Leases”) set forth on Exhibit 1 hereto;

and no timely objections having been filed to the rejection of the Contracts and Leases; and it

appearing that due and adequate notice of the Rejection Procedures Order and the Rejection

Notice has been given, and that no other or further notice need be given; and the Court having

determined that the rejections provided for herein are an appropriate exercise of the Debtors’

business judgment; and after due deliberation, and good and sufficient cause appearing therefor,

it is hereby ORDERED, ADJUDGED, AND DECREED THAT:




         2
          Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
Rejection Procedures Order.



55008/0002-20009673v2
Case 20-14179-VFP           Doc 68    Filed 03/13/20 Entered 03/13/20 18:22:50             Desc Main
                                     Document Page 18 of 19



Page (3)
Debtors:                 MODELL’S SPORTING GOODS, INC., et al.
Case No.                 20-14179 (VFP)
Caption of Order:        ORDER APPROVING THE REJECTION OF CONTRACTS AND
                         UNEXPIRED LEASES AND ABANDONMENT OF PROPERTY IN
                         CONNECTION THEREWTIH



         1.       Contracts and Leases listed on Exhibit 1 hereto are hereby rejected effective as of

the dates set forth for such Contracts and Leases listed on Exhibit 1 hereto (the “Rejection

Date”).

         2.       The rights of the Debtors and their estates to assert that the Contracts and Leases

rejected hereby expired by their own terms or were terminated prior to the date hereof are fully

preserved, and the Debtors and their estates do not waive any rights or claims that they may have

with respect to or against the counterparties to such Contracts and Leases, whether or not such

rights or claims arise under, are related to the rejection of, or are independent of the Contracts

and Leases rejected hereby.

         3.       If any affected counterparty subject to this Order (a “Rejection Claimant”)

asserts a claim or claims against the Debtors and their estates arising from the rejection of the

Contracts and Leases, such Rejection Claimant shall submit a proof of claim on or before the

later of (i) the deadline for filing proofs of claims established by the Court in these chapter 11

cases or (ii) thirty (30) days after the date of entry of this Order. If no proof of claim is timely

filed, such claimant shall not be treated as a creditor with respect to such claims for voting on

any chapter 11 plan in these chapter 11 cases and shall be forever barred from asserting a claim

for rejection damages and from participating in any distributions that may be made in connection

with the Debtors’ bankruptcy cases.




55008/0002-20009673v2
Case 20-14179-VFP          Doc 68    Filed 03/13/20 Entered 03/13/20 18:22:50             Desc Main
                                    Document Page 19 of 19



Page (4)
Debtors:                 MODELL’S SPORTING GOODS, INC., et al.
Case No.                 20-14179 (VFP)
Caption of Order:        ORDER APPROVING THE REJECTION OF CONTRACTS AND
                         UNEXPIRED LEASES AND ABANDONMENT OF PROPERTY IN
                         CONNECTION THEREWTIH



         4.       The Debtors are authorized to take any action necessary or appropriate to

implement the terms of this Order and the rejections without further order from this Court.

         5.       This Court shall retain exclusive jurisdiction and power to resolve any dispute

arising from or related to this Order.




55008/0002-20009673v2
